Rodman, J.
We think it unnecessary to examine criti-■ cally the Act of 1870-71, chap. 20, page 56, authorizing the removal of actions brought in the Court of a Judge who is a-party to, or interested therein. The policy of the Act is obviously to enable any such action to be removed as soon as-it is in a condition in which the Judge may be called on to take any action in it which may affect the interests of the* parties. For the purposes of that act, the action is then pending.
Per Curiam.
Judgment affirmed.